        Case 1:19-cv-02089-KPF Document 89 Filed 02/03/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

AVRA AKAGI SCHER, et al.,

                          Plaintiffs,
                                                    19 Civ. 2089 (KPF)
                   -v.-
                                                         ORDER
TURIN HOUSING DEVELOPMENT
FUND COMPANY, INC., et al.,

                          Defendants.

KATHERINE POLK FAILLA, District Judge:

      On February 3, 2021, the Court held a hearing in this matter on the

parties’ motions for summary judgment. For the reasons set forth on the

record, the Court DENIES the parties’ cross-motions for summary judgment on

Plaintiffs’ breach of contract claim, and the Court GRANTS Defendants’ motion

for summary judgment on Plaintiff’s retaliation claims. The parties are directed

to submit letters to the Court regarding their anticipated next steps on or

before March 5, 2021. The Clerk of Court is directed to terminate the motions

at docket entries 52 and 53.

      SO ORDERED.

Dated: February 3, 2021
       New York, New York

                                              KATHERINE POLK FAILLA
                                             United States District Judge
